NO. 12-10-00407-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
CODY WILKINSON,                                                §                      APPEAL
FROM THE THIRD
APPELLANT
 
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
WARDEN RUPERT, ET AL,
APPELLEES                                                 §                      ANDERSON
COUNTY, TEXAS



MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a).  The trial court’s judgment was signed on
September 28, 2010.  Under rule of appellate procedure 26.1, the notice of
appeal must be filed within thirty days after the judgment is signed. 
Appellant, Cody Wilkinson, did not file a motion for new trial.  See Tex. R. App. P. 26.1(a) (providing that
notice of appeal must be filed within ninety days after judgment signed if any
party timely files motion for new trial).  Therefore, his notice of appeal was
due to have been filed no later than October 28, 2010.  Wilkinson did not file
his notice of appeal until November 8, 2010.  Because the notice of appeal was
not filed on or before October 28, 2010, it was untimely.
            On
December 2, 2010, this court notified Wilkinson pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that his notice of appeal was untimely, but
that this court would imply a motion to extend the time for filing the notice
of appeal.  See Verburgt v. Dorner, 959 S.W.2d 615, 615 (Tex.
1997).  Wilkinson was further informed that the appeal would be dismissed
unless, on or before December 13, 2010, he informed the court in writing of
facts that reasonably explain his need for an extension of time to file the
notice of appeal.  The deadline for responding to this court’s notice has
expired, and Wilkinson has not responded to the notice.
            Because
this court is not authorized to extend the time for perfecting an appeal except
as provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed
for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).
Opinion
delivered December 22, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)